DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claimed filed on 01/27/2021.
Claims 13-15 and 18-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kanari et al., US 20160002882 A1.
Kanari discloses a method for determining the shape of at least a portion of an implement using at least different orientations and the associated positions of a point on the periphery of the implement, the implement being connected to a work machine, the work machine comprising a position determining assembly adapted to determine the position and orientation of the implement, the method comprising: 
moving the implement until it contacts a reference surface (See at least ¶52 and FIG. 6), 
determining the position of a reference point for the implement when the implement and the reference surface are in contact with each other, the reference surface extending in a reference surface plane (See at least ¶52 and FIG. 6), 
determining the position of a point on the periphery of the implement relative to the reference point by using the reference point position (See at least ¶64-66).


(Claim 13) “for each one of the orientation of the implement relative to the work machine, generating an implement delimiting plane located at a relative distance from the reference point and extending along the reference surface plane, and superposing the implement delimiting planes thus generated in order to form an aggregate representation of the implement.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662